Citation Nr: 1643299	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of $24, 075.66 overpayment under the Montgomery GI Bill (MGIB), Chapter 30, to include the preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had an unverified period of active military service from June 2001 to January 2008, and verified active military service from April 2009 to September 2009, from November 2009 to November 2010, and from January 2012 to January 2013.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma which denied the appellant's request for waiver of a debt in the amount of $24, 075.66.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the appellant has requested a waiver of the overpayment of Chapter 30 educational benefits, it is also apparent that the appellant has disputed the validity of the debt.  She asserts she was not at fault for the creation of the debt.  See August (2) and October 2011 statements.  Thus, the case must be returned to the RO for adjudication of the matter of creation of the debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

The record reflects that the Veteran was enrolled in 17 semester hours of classes from January 2010 through approximately June 2011 at P.F. College.  During that time, she was paid VA education benefits at the full-time rate.  When VA received notice from the school that the Veteran had been dropped by the school for unsatisfactory attendance and progress, VA reduced the payments from full-time to quarter-time from January 2010 to May 21, 2011, and terminated them as of that date.  

The Board finds that further development is warranted with regard to the Veteran's actual dates of unsatisfactory performance in college.  

An electronic record signed on July 2011 and received by VA on August 1, 2011 reflects that the Veteran had unsatisfactory attendance, conduct, or progress at P.F. College for the period January 31, 2010 to August 5, 2011. 

According to 38 C.F.R. § 21.9635, if an eligible individual's progress is unsatisfactory, his or her educational assistance will be discontinued effective the earlier of the following:

(1) The end of the month during which the institution of higher learning discontinues the eligible individual's enrollment; or
(2) The end of the month during which the eligible individual's progress becomes unsatisfactory according to the institution of higher learning's regularly established standards of progress, conduct, or attendance. 

In a statement received by VA in August 2011, the Veteran requested waiver of overpayment because she contended that she was not at fault for the debt and that P.F. College reported the wrong class dates.  

In a statement received by VA on October 2011, the Veteran stated that the dates of unsatisfactory attendance from February 2010 to May 2011 are inaccurate.  She contends that she might owe $4,000 but "there is NO way that I owe $24,078.66."

In her 2014 VA Form 9, the Veteran asserted that contrary to the P.F. College's statement, she did not have unsatisfactory attendance from February 2010 to May 2011.  She alleges that her grades with the dates support her statement.

In her 2014 VA Form 9, the Veteran also asserted that she thought that she was attending school full time because she was taking 17 semester hours' worth of classes prior to May 2011.

In a Financial Status Report dated August 2011, the Veteran asserted that she was in the National Guard for the last two years and has been on active duty status.  

In an Application for Education benefits for Miller-Motte College (in which the Veteran stated that she had not previously applied for VA benefits), the Veteran stated that she was a National Guard solider and was "currently on active duty status until [January] 29, 2013.  She reported that she was on active duty from October 2009 through November 2011.  

The Board is unsure as to the number of credit hours the Veteran failed to satisfactorily complete, the semesters which she failed to satisfactorily complete, and whether any National Guard duty prevented her from satisfactorily completing her coursework.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to obtain and request that she submit any additional evidence she may have to indicate that she did attend classes and maintained satisfactory progress at P.F. College during the period from January 31, 2010 to August 5, 2011.

2. After obtaining any necessary authorization from the Veteran, please attempt to obtain documentation from P.F. College regarding any dates of unsatisfactory progress, to include transcripts from January 31, 2010 to August 5, 2011, to determine the number of credits, if any, she satisfactorily completed.

3. Attempt to obtain the Veteran's military personnel records for the period from January 31, 2010 to August 5, 2011 to determine if the Veteran was deployed during that time.

4. Following completion of the above, readjudicate the issue on appeal, to include the issue of whether an overpayment of chapter 30 educational assistance benefits in the calculated amount of $24, 075.66 was properly created.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






